Citation Nr: 0322589	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  98-08 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for an 
anal fissure.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for residuals of an eye 
injury.  

4.  Entitlement to service connection for bronchial asthma.  

5.  Entitlement to service connection for residuals of a left 
knee injury.  

6.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).  

This case was previously before the Board and was remanded to 
the RO in September 1999.  In January 2003, the RO issued a 
supplemental statement of the case which continued previous 
denials of the veteran's claims.  

Issue not on appeal

A May 2000 RO rating decision denied the veteran's claim of 
entitlement to service connection for neck injury/fracture.  
The veteran filed a notice of disagreement in October 2000.  
He did not, however, file a substantive appeal after a 
statement of the case (SOC) was issued.  Because an appeal 
was not perfected, the Board does not have jurisdiction to 
review that issue, and it will be discussed no further 
herein.  See 38 U.S.C.A. § 7105 (West2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2002). 


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran currently has an anal fissure.  

2.  The medical evidence of record does not demonstrate that 
the veteran suffers from GERD which is related to his 
military service.  

3.  The medical evidence of record does not demonstrate that 
the veteran suffers from an eye condition which is related to 
his military service.  

4.  The medical evidence of record does not show that the 
veteran currently has bronchial asthma.  

5.  The medical evidence of record does not show that the 
veteran currently has a left knee disability.  

6.  The medical evidence of record does not show that the 
veteran currently has bilateral CTS.  


CONCLUSIONS OF LAW

1.  The requirements for benefits pursuant to 38 U.S.C. § 
1151 for an anal fissure due to VA medical treatment have not 
been met. 38 U.S.C.A. § 1151 (West 1991).

2.  GERD was not incurred in active service and/or as a 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).

3.  Residuals of an eye injury were not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

4.  Bronchial asthma was not incurred in active service.  
38 U.S.C.A. § 1110 (West  2002); 38 C.F.R. § 3.303 (2002).

5.  Residuals of a left knee injury were not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

6.  Bilateral CTS was not incurred in active service.  
38 U.S.C.A. § 1110 (West  2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially address 
matters relevant to all of the issues currently being 
decided.  The Board will then separately address each issue 
currently being decided, giving the factual background, the 
relevant VA law and regulations, an analysis of the claim, 
and a decision. 

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the January 1998 rating decision which forms the basis for 
this appeal, the RO denied the five service connection claim 
by applying the now obsolete well groundedness standard.  
However, in the January 2003 supplemental statement of the 
case, the RO readjudicated the issues using the current 
standard.  Thus, any previous deficiency has been rectified.  
Because the RO denied the veteran's claim on the merits, 
there is no prejudice to the veteran in the Board's review of 
his claim. Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) .

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the April 
1998 SOC and the January 2003 Supplemental Statement of the 
Case (SSOC).  

Crucially, the veteran was notified by letter from the RO in 
August 2001 of the evidence necessary to substantiate his 
claims as well as the evidence he was expected to obtain and 
which evidence VA would obtain.  That five page letter 
specifically explained the VCAA in great detail.   

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, VA treatment records, a report of VA 
examination and a lay statement.  The RO completed the 
development requested in the Board's September 1999 remand.  

The veteran has evidently not had a VA medical examination 
since 1997.  The Board has accordingly given thought to 
whether a current examination is necessary. However, as 
explained below the outcome of these claims hinge on what 
occurred, or more precisely what did not occur, during 
service, or with respect to the claim under 38 U.S.C. § 1151, 
at a VA medical facility.  A physical examination at this 
juncture would not provide any pertinent evidence with 
respect to that question.  Specifically with respect to a 
nexus opinion, in the absence of objective evidence of in-
service disease or injury, or injury incurred at a VA 
facility, referral of this case for a VA examination or 
opinion as to the etiology of the veteran's claimed 
disabilities would in essence place the examining physician 
in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disabilities 
and his service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Referral of this case for a nexus opinion would 
accordingly be a useless act.

The veteran and his representative have not referenced any 
unobtained evidence that might substantiate the claims for 
service connection.  In this regard, the Board notes that in 
correspondence dated in February 2000, the veteran indicated 
that he had no further evidence to submit.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issues on appeal.

1.  Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for an anal fissure due to VA treatment.

The veteran is seeking entitlement to VA benefits under the 
provisions of 38 U.S.C. § 1151 for an anal fissure, which he 
contends occurred due to a fall at a VA medical facility.

Factual Background

VA treatment records reflect that the veteran underwent a 
bone scan on December 4, 1996.  The bone scan was 
unremarkable.  There is no report of any accident or other 
incident during the veteran's visit to the VA medical 
facility.  

An outpatient treatment report dated December 16, 1996, 12 
days after the bone scan, showed that the veteran reported 
feeling a burning in his rectum for the previous 10 days.  He 
indicated that the burning pain began after he drank "lots 
of apple juice" following a bone scan on December 4th.  He 
did  not mention a fall.  

On December 17, 1996, he complained of rectal burning during 
the previous two weeks, after the bone scan.  Physical 
examination of the rectal area revealed no external 
hemorrhoids or masses.  Again, no fall was mentioned.

On December 30, 1996, the veteran called the VA facility with 
questions regarding his rectal pain.  He stated that he first 
started having the pain after he had a bone scan.  An entry 
dated January 13, 1997 noted complaint of rectal burning for 
the past month.  Again, there was no mention of a fall.  

On January 21, 1997, the veteran reported that he had "sat 
down hard" on a toilet and had had rectal pain since.  A 
sigmoidoscopy performed on January 23, 1997 revealed a small 
perianal tear with active bleeding, three external 
hemorrhoids and one internal hemorrhoid.  

Thereafter, VA treatment records dated through October 2001 
are negative for finding of an anal fissure.  An entry in 
March 1999 noted the veteran's history of anal tear in 1997 
"after flexible sigmoidoscopy" and indicated that he had 
been very apprehensive about further lower endoscopy or 
rectal/prostate examinations.  Clinical evaluation in April 
2001 was pertinently negative.  In October 2001, he 
complained of feeling constipated since having the anal 
fissure; however, he refused a rectal examination.  

Pertinent Law and Regulations

 38 U.S.C.A. § 1151 - in general

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 2002).

The controlling statute in this case, 38 U.S.C.A. § 1151, was 
amended, effective for claims filed on or after October 1, 
1997.  The purpose of the amendment was, in effect, to 
nullify the United States Supreme Court's decision in Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L.Ed. 2d 462 
(1994) which held that no showing of negligence is necessary 
for recovery under section 1151.

The veteran's claim under 38 U.S.C.A. § 1151 was filed in 
April 1997.  Under the jurisprudence of the Court, when a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board will accordingly use the pre-
October 1, 1997 version of section 1151, since it is 
obviously more favorable to the veteran in that negligence on 
the part of VA need not be established in order for him to 
prevail.  Rather, under the former version of section 1151, 
the veteran would need only to show that he has additional 
disability which is the result of VA hospitalization, medical 
or surgical treatment.

In Brown v. Gardner, the United States Supreme Court held 
that VA's interpretation of 38 U.S.C. 1151 as encompassing 
only additional disability resulting from VA negligence or 
from accidents during treatment was unduly narrow.  The 
Supreme Court found that the statutory language of 38 
U.S.C.A. 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. 3.358 was not questioned.

 	"We do not, of course, intend to cast any doubt on the 
regulations
 insofar as they exclude coverage for incidents of a 
disease's or 
 injury's natural progression, occurring after the date 
of treatment 
 . . . . VA's action is not the cause of the disability 
in those situations."  Brown v. Gardner, 115 S.Ct. 552, 
556 n.3.

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A.§ 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
further cautions that that not every additional disability is 
compensable.

Accidental injury in VA facilities

In this case, the veteran does not allege that his claimed 
additional disability was the direct result of VA medical 
treatment.  Rather, he contends that he slipped and fell 
while on the premises of a VA medical facility while seeking 
medical treatment.

In Sweitzer v. Brown, 5 Vet. App. 503 (1993), the Court 
affirmed a Board decision which denied § 1151 benefits for a 
veteran who had claimed that while he was waiting for a VA 
examination, an unidentified patient in a motorized 
wheelchair, struck the claimant in the lower torso, and 
knocked him to the ground.  The Court in Sweitzer held that § 
1151 contemplated recovery only for disability resulting from 
the examination itself, and not for disability sustained 
while waiting for an examination.

However, a later VA Office of General Counsel Precedent 
Opinion, VAOPGCPREC 7-97, is instructive in reference to the 
facts presently before the Board.  That opinion states that 
if the circumstances or conditions of hospitalization gave 
rise to the risks out of which the injury arose, the injury 
may be considered to have resulted from the hospitalization. 
It states that in making this determination, it is necessary 
to identify, to the extent possible, the specific cause of 
the incident causing the injury, and to determine whether 
that cause is attributable to the circumstances or conditions 
of the hospitalization. The opinion states that if the 
hospitalization created a "zone of danger" out of which the 
injury arose, there would be a basis for concluding that the 
hospitalization caused the injury.  The opinion further notes 
that a fall which is caused by the claimant's own 
inadvertence would not be considered to have resulted from 
hospitalization. However, where the precipitating cause of 
the fall may be reasonably attributed to conditions or 
circumstances of the hospitalization, rather than some 
circumstance originating with the claimant, the resulting 
injuries would be said to be the result of hospitalization, 
rather than the result of some circumstance originating with 
the claimant.

The Board is bound by VA Office of General Counsel Precedent 
Opinions. See 38 U.S.C.A. § 7104.

Analysis

The veteran contends that during a break in the bone scan 
performed on December 4, 1996, he went to the bathroom.  He 
stated that while in the bathroom, he fell backward onto the 
side of the toilet seat hitting his buttocks.  He did not 
report this fall to anyone.  During the next part of the bone 
scan, he reports that he sat back into a chair and again 
bumped his buttocks.  He contends that he subsequently 
developed an anal fissure which he attributes to falling onto 
the toilet seat.  He feels that the fact that he was in his 
socks on a smooth slippery floor contributed to his fall.  He 
also feels that the anal fissure may have been caused by the 
nail of the VA physician who performed an anal examination on 
him on December 17, 1996.  

As discussed in detail above, in order to establish 
entitlement to benefits under the pre-October 1997 version of 
38 U.S.C.A. § 1151, which is applicable to this case under 
the Court's holding in Karnas, two elements must be 
demonstrated: (1) additional disability (2) which is the 
result of VA treatment.  The Board has thus carefully 
reviewed the evidence of record in order to determine if any 
additional disability exists and if that additional 
disability was the result of VA medical treatment. For 
reasons explained below, the Board has determined that 
additional disability, in the form of an anal fissure, does 
not exist.  The Board has further concluded, for reasons 
explained below, that the alleged injury did not occur at a 
VA facility.

The Court has held that the elements of a claim under 38 
U.S.C.A. § 1151 parallel those generally set forth for 
establishing service connection claims, as follows: 
(1) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment; (2) 
medical evidence of a current disability; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  See Jones v. West, 12 Vet. App. 
460 (1999).

With respect to the first Jones element, recent legislation 
and judicial decisions have not changed the fundamental 
requirement that in order for compensation to be awarded 
under 38 U.S.C.A. § 1151, there must be "additional 
disability" found.
In this case, none of the medical evidence of record 
indicates that the veteran has experienced a recurrence of 
the anal fissure since January 1997 sigmoidoscopy.  
As a layperson without medical training or expertise, the 
veteran is not competent to render a probative opinion on a 
medical matter, such as whether he, in fact, suffers from the 
currently claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) [holding that lay persons are not 
competent to offer medical opinions].

In the absence of the claimed additional disability, the 
claim fails.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(1997), and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) 
[emphasizing that a present disability is required for VA 
compensation purposes].
  
The Board has the fundamental authority to decide a claim in 
the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The Board will therefore discuss the remaining two Jones 
elements.

The veteran in essence contends that he sustained an injury 
at the time of the December 1996 bone scan.  The only 
evidence of such injury emanates from the veteran himself.  
Even more significantly, the veteran did not report an injury 
at the time it allegedly occurred or on several occasions 
thereafter.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein.  Here, 
the Board places little weight on the veteran's statements, 
which appear to be self-serving and contradictory.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  It appears that at 
various times the veteran has ascribed the injury to drinking 
apple juice, the alleged December 1996 slip and fall, and the 
January 1997 sigmoidoscopy.  In any event, there is no 
objective evidence of a fall at the VA facility, and the 
veteran failed to mention such alleged fall on several 
occasions thereafter.  The Board accordingly discounts the 
alleged fall as a caused of the purported anal fissure.  
Jones element (2) has also not been met.    

In the absence of the first two elements, element (3), 
medical nexus, necessarily cannot exist.  No physician has 
opined that the claimed anal fissure resulted from the 
alleged fall.  As noted by the Board above, to the extent 
that the veteran is attempting to himself furnish such a 
medical opinion, he is not competent to do so.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].     

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for an anal 
fissure due to VA medical treatment.  Accordingly, the Board 
concludes that compensation for claimed additional disability 
following VA medical treatment in December 1996 is not 
warranted.

2.  Entitlement to service connection for GERD.

Factual Background

The veteran's service medical records are negative for 
complaints of or treatment for GERD or any chronic 
gastrointestinal disease.   

VA medical records contain diagnoses of GERD.  VA examination 
in August 1997 resulted in a diagnosis of GERD secondary to 
anti-inflammatory medication.  The records contain no 
reference to the veteran having GERD in service or any 
reference to a relationship between GERD and the veteran's 
military service.  

Pertinent Law and Regulations

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The determination as to whether the requirements of law are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a); 
see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) [the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].


Analysis

The veteran contends that GERD began during his active 
service.  

Applying the Hickson analysis, Hickson element (1), current 
disability, is clearly met.  However, as the facts discussed 
above show, elements (2), in-service incurrence, and (3), 
medical nexus, are not met.  

With respect to Hickson element (2), the service medical 
records are silent for any finding of GERD.  While the 
veteran contends that GERD began during service, it is now 
well established that laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu, supra. 
 
With respect to Hickson element (3), while post-service 
medical records contain diagnoses of GERD, none of the 
records attribute the condition to the veteran's period of 
active service.  In fact, the August 1997 VA examination 
attributed the GERD to anti-inflammatory medication and not 
to the veteran's period of service.  
Insofar as the veteran contends that his GERD is related to 
his military service, his opinion is entitled to no weight.  
See Espiritu, supra.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for GERD.  The 
benefit sought on appeal is accordingly denied.  

3.  Entitlement to service connection for residuals of an eye 
injury.

Pertinent Law and Regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

Congenital or developmental defects, such as refractive error 
of the eye, as such are not diseases or injuries within the 
meaning applicable legislation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2002).

Factual Background

The veteran's service medical records are negative for 
complaints of or treatment for an eye injury.  The records 
show normal vision at entrance and separation from service.  
The records also show that the veteran was involved in a 
motor vehicle accident in December 1967 and received a 
forehead laceration; however, there was no injury to the eyes 
noted.    

There is no pertinent medical evidence for several decades 
after the veteran left military service.  A September 2001 
medical record reflected diagnoses of mild cataract and 
refractive error.  

Analysis

The veteran seeks service connection for residuals of an eye 
injury.  He contends that he injured his eye in the December 
1967 automobile accident.  

With regard to the diagnosis of refractive error documented 
on the September 2001 consultation report, the Board notes 
that congenital or developmental defects, such as refractive 
error of the eye, are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  Thus, to the extent that the veteran is 
seeking entitlement to service connection for residuals of an 
eye injury attributable to refractive error, Hickson element 
(1) is not met and this component of the claim must be 
denied.  

The September 2001 consultation report also reflected a 
diagnosis of cataracts.  Hickson element (1), current 
disability, is met to that extent.

With respect to Hickson element (2), evidence of injury to or 
disease of the veteran's eyes during service, the veteran 
contends that he injured his eyes at the time of his 
automobile accident in December 1967.  There is, however, no 
record of him sustaining an eye injury at that time.  The 
service medical records are silent for any injury to the eyes 
at the time of the accident.  In fact, notations documented 
contemporaneous with the accident indicated that the veteran 
denied any complaints other than frontal scalp pain.  The 
veteran's vision was clinically evaluated as normal on his 
separation examination.  

The Board finds that there is no objective evidence of an eye 
injury during service.  The veteran's recent statements to 
the contrary, made in connection with his claim for monetary 
benefits from the government, are of virtually no probative 
value. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright, 
supra.  A preponderance of the evidence is against the 
veteran's claim as to this element.  Therefore, Hickson 
element (2) is not satisfied.

In regard to Hickson element (3), the record contains no 
competent medical evidence that would support conclusion that 
the veteran's cataracts are related to his service or any 
incident thereof.  Insofar as the veteran contends that his 
cataracts are related to his military service, his opinion is 
entitled to no probative weight.  See Espiritu, supra.  
Because no competent medical evidence relates the veteran's 
cataracts to his military service, Hickson element (3) has 
not been satisfied.

Because two of the required elements required for service 
connection have not been satisfied, the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's cataracts resulted from an injury incurred in 
active service.  In reaching this conclusion, the Board 
acknowledges the contention of the veteran that, under 38 
U.S.C.A. § 5107(b) (West 1991), all doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, because the 
preponderance of the evidence is against the veteran's 
present claim, that benefit of the doubt rule is not for 
application in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The veteran's claim of entitlement to 
service connection for residuals of an eye injury is 
accordingly denied.


4.  Entitlement to service connection for bronchial asthma.

5.  Entitlement to service connection for residuals of a left 
knee injury.  

6.  Entitlement to service connection for bilateral CTS.  

The veteran seeks service connection for bronchial asthma, 
residuals of a left knee injury and bilateral CTS.  He 
contends, in essence, that he has bronchial asthma began in 
service.  He also contends that he injured his knee during 
military service.  He further contends that he has bilateral 
CTS as a result of the motor vehicle accident in December 
1967.  

Factual Background

The veteran's service medical records are negative for 
complaints of or treatment for bronchial asthma, a left knee 
injury and bilateral CTS.  

As noted above with respect to the purported eye injury, the 
veteran's service medical records do show that he received a 
forehead laceration in an automobile accident in December 
1967.  

VA medical records, including a report of VA examination in 
August 1997, do not show treatment for or diagnosis of 
bronchial asthma or a left knee disability.  The records do 
show that the veteran was treated for complaints of hand and 
wrist pain that were consistent with CTS, but do definitive 
diagnosis was made.  Electromyography (EMG) testing in July 
1996 revealed no electrophysiologic evidence of CTS.  

In October 1997 correspondence, the RO requested that the 
veteran submit evidence of a bronchial condition in service 
and that he had been treated since discharge; however, no 
reply was received.  

Analysis

As discussed above, in order to establish service connection 
for a claimed disorder, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With respect to Hickson element (1), current disability, the 
medical evidence of record does not demonstrate the existence 
of bronchial asthma, a left knee disability and bilateral 
CTS.  VA medical records, including a VA examination in April 
1997, are negative as to any findings of bronchial asthma and 
a left knee disability.  The Board notes that while the 
records do show complaints of and treatment for hand and 
wrist pain, no diagnosis of bilateral CTS was ever made.  
Moreover, an EMG in July 1996 specifically showed that there 
was no evidence of CTS.  

To the extent that the veteran, through his various 
statements, is attempting to provide medical evidence 
concerning the existence of the claimed bronchial asthma, 
left knee disability and bilateral CTS, his opinion is 
entitled to no weight of probative value.  See Espiritu.    

In the absence of diagnoses of bronchial asthma, a left knee 
disability and bilateral CTS, service connection is not 
warranted.  The case law is well settled on this point.  In 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) [service connection is limited to cases wherein the 
service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim)].

Since Hickson element (1) is not met with respect to 
bronchial asthma, residuals of a left knee injury and 
bilateral CTS, the veteran's claims fail on that basis alone.  
However, the Board has the fundamental authority to decide a 
claim in the alternative.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995). Accordingly, the Board will address the remaining two 
Hickson elements with respect to these claims.  

In regard to Hickson element (2), in-service incurrence, the 
service medical records are negative for any of the claimed 
disabilities.  The records do not show that the veteran was 
treated for bronchial asthma or injured his left knee in 
service as he alleges.  While the records do confirm that he 
was involved in a motor vehicle accident in December 1967, an 
entry made at that time reflects that he denied any 
complaints except for frontal scalp pain as a result of the 
aforementioned forehead laceration, and no problems aside 
from the forehead laceration were identified.  

The objective medical evidence of record, which has been 
summarized in the factual background section above, is 
utterly negative with respect to any in-service problems 
involving bronchial asthma, the left knee or bilateral CTS.  
Of necessity, if there is no objective in-service evidence of 
bronchial asthma, left knee and bilateral CTS problems, there 
is no evidence of in-service treatment for such problems.  
Significantly, the veteran failed to respond to 
correspondence in October 1997 requesting evidence of a 
bronchial condition in service.  Based on this objective 
medical evidence, the Board rejects the veteran's recent 
statements contending that the claimed disabilities began in 
service.  See Curry, supra. 
Hickson element (2) has therefore not been met. 

With respect to Hickson element (3), medical nexus, the 
record does not contain competent medical evidence of a link 
between the veteran's alleged bronchial asthma, left knee 
disability and bilateral CTS and his military service.  
The veteran has offered his own statements to the effect that 
his claimed disabilities are the result of service or events 
therein.  For reasons explained above, such lay statements 
lack probative value  See Espiritu, supra.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for bronchial 
asthma, residuals of a left knee injury and bilateral CTS.  
The benefits sought on appeal are accordingly denied.  


ORDER

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for an anal fissure due to VA medical 
treatment is denied. 

Entitlement to service connection for GERD is denied.  

Entitlement to service connection for residuals of an eye 
injury is denied.  

Entitlement to service connection for bronchial asthma is 
denied. 

Entitlement to service connection for residuals of a left 
knee injury is denied. 

Entitlement to service connection for bilateral CTS is 
denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

